Locher, J.,
concurs in part and dissents in part.
I
Since I believe the majority misconstrues the purpose of the tax exemption as defined in R.C. 5701.13, I concur in the judgment only. I agree that neither home has established its compliance with 5701.13(B). I further agree that appellant Friendship Village has not complied with R.C. 5701.13(D). With regard to 5701.13(D) and appellant Ohio Presbyterian Homes, however, the majority and I part company.
R.C. 5701.13(D) requires, inter alia, various listed services to be made available to residents as needed. This should not be interpreted as a requirement that the services be made available around-the-clock, regardless of need, as the majority’s decision implies. To require constant medical and nursing care availability on the premises, for example, would be extremely cost-ineffective. Since the increasing costs of building and maintaining these homes are passed directly to the residents, such an unnecessary expense becomes an even greater burden to them. Many of these residents are on a fixed income as well. In the same vein, “[c]ustodial care” could not have meant constant aid in dressing, eating, and bathing, since the exemption is expressly made available to homes for all aged people, not just those in constant need of such personal assistance.
R.C. 5701.13 defines, inter alia, when a service is provided:
“A service is provided, within the meaning of this division, * * * [if] it can be secured without unreasonable inconvenience to the residents.”
I believe that Ohio Presbyterian Homes (appellant) has met this standard. The majority determined that three of the five services listed in 5701.13(D) were not sufficiently provided by appellant, which I assert is erroneous.
R.C. 5701.13(D)(2) requires the availability of “[prepared food.” Appellant provides one meal a day for its residents, which is quite sufficient to satisfy the declining appetite of an elderly person. Again, I stress that the purpose of the exemption is to benefit all elderly, not to make a distinction between homes that serve three hot meals as opposed to one.
For similar reasons I believe that appellant has met the subdivision (D)(3) *97requirement of custodial care. Although, in S.E.M. Villa II v. Kinney (1981), 66 Ohio St. 2d 67 [20 O.O.3d 60], this court implied that custodial care meant “assisting a resident in dressing, eating, bathing or cleaning” (id. at 69), upon reconsideration this court should not hold to such a strict standard. Nowhere did the legislature equate “aged” with “infirm.” The exemption is not limited solely to homes with infirm residents.
Finally, the subdivision (D)(4) “[m]edical and nursing care” requirement is satisfied here as well. The employment of a full-time medical staff would increase costs outlandishly without concomitant benefit. The availability of nearby health care without undue inconvenience to the residents is all that is required under the statute.
The regrettable underlying result of the majority’s interpretation of this exemption is another example of our tendency to turn our backs on those people who have worked hard in paving the way for their successors. It is quite easy to look at our older folks in terms of the present and forget what has been accomplished in the past. It is hoped that the majority’s interpretation of R.C. 5701.13(D) will not be the sole reason for denying future exemptions.
II
The statutory object in granting tax exemptions for facilities that provide care for our senior citizens is not achieved through the hypertechnical analysis promulgated by the majority. The care of our elder citizens is a matter of great public concern and should be reflected in public policy. The statute being interpreted herein represents legislation designed to exempt housing facilities for this state’s older citizens. This type of housing is particularly important as a bridge for the older citizens, who must in many cases leave their abode and take intermediate residence until they are sufficiently infirm to require a nursing home. This is why reference has been made to the mistaken dichotomy between those citizens who are “aged” and those who are “infirm.” The majority herein, and the Board of Tax Appeals, apparently does not appreciate this important distinction, in their denial of benefits to the “aged” in their twilight years.
I honestly believe the great majority of our senior citizens would prefer the temperate climate of the water belt, with changing seasons, to the perpetual heat of the southern “swelter” belt. The court’s actions today effectively consign our elder citizens to the swelter belt by removing any financial incentive to remain in our state. I do not, and cannot, believe the legislature meant to consign those citizens who have made the greatest contributions to our state to the harsh environment of the swelter-belt.
The citizens whom I write of today have contributed and continue to contribute to the well-being of the state of Ohio. Those citizens who have gone through the crucible of living, the senior citizens, whose wealth lies foremost in their experience and whose character has developed through living in Ohio, deserve much better than what this court chooses to do today.
The distinguished Judge Schneider in Philada Home Fund v. Bd. of Tax *98Appeals (1966), 5 Ohio St. 2d 135, 140 [34 O.O.2d 262] (dissenting opinion), stated the crux of my dissent today:
“There are many attitudes as to the office of a dissenting opinion. I employ it in this case not so much to fault the majority as to spread upon the record that the instant case * * * becloudfs] the tax exempt status, if they do not remove it completely, of every home for the aged * * *.”
I urge the legislature to weigh the results of this decision against the contribution of this state’s older citizens. I hope the result of this dissent will be to spur the legislature into remedying the technicalities that would negate the debt we owe our senior citizens. Therefore I dissent.